Perry C.P. No. 22043. Pursuant to its Order on Motion for Reconsideration, entered November 16, 2001, this court appointed Howard S. Bellman as a Master Commissioner for purposes of presiding over a settlement conference and conducting settlement negotiations among the parties. This court entered into an Agreement for Services with the Master Commissioner, pursuant to which the Master Commissioner was entitled to reimbursement for reasonable and necessary travel expenses as provided in the Supreme Court of Ohio Travel Regulations, and reimbursement for other reasonable and necessary expenses related to negotiation sessions and conferences. The court’s November 16, 2001 Order on Motion for Reconsideration provided that the Master Commissioner’s expenses, as authorized by the court, would be charged as costs and divided equally by the parties.
By letters filed February 25, 2002; March 25, 2002; April 16, 2002; and May 17, 2002, the Master Commissioner submitted statements and certifications in which he documented claimed expenses totaling $10,122.45. Having reviewed the requested reimbursement for expenses,
IT IS ORDERED by the court that the parties pay the Master Commissioner’s expenses as follows:
Appellees, Dale R. DeRolph et al. $5,061.22
Appellants, State of Ohio et al. $5,061.22
IT IS FURTHER ORDERED by the court that, on or before June 6, 2002, each party shall make payment to the Master Commissioner and file a notice with the Clerk of this court certifying that payment has been made.
By separate orders entered April 19, 2002, the court ordered payment of fees and professional services claimed by the Master Commissioner.